Per curiam.
After conducting an investigation into a grievance filed in Case No. S95Y0976, the Investigative Panel of the State Disciplinary Board found evidence that James Randolf Davenport violated Standards 3 (engaging in illegal professional conduct involving moral turpitude), 4 (engaging in professional conduct involving dishonesty, fraud, etc.), 21, 22, 23 (failing to follow requirements for withdrawing from employment), 44 (wilfully abandoning or disregarding a legal matter), 45 (knowingly engaging in illegal conduct or conduct contrary to a disciplinary rule), 61 (failing to deliver funds to a client), 63 (failing to render appropriate accounts to client regarding funds), 65 (failing to account for trust property held in a fiduciary capacity) and 68 (failing to respond to disciplinary authorities) of Bar Rule 4-102 (d). The Office of General Counsel of the State Bar of Georgia filed a Notice of Discipline recommending disbarment and properly served Davenport. Davenport failed to file a Notice of Rejection pursuant to Bar Rule 4-208.3.
Based on the record in Case No. S95Y0976, it is hereby ordered that James Randolf Davenport be disbarred from the practice of law and that his name be removed from the roll of those individuals licensed to practice law in this state. Davenport is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of this rule.
In view of our ruling in Case No. S95Y0976, the petition for emergency suspension of James Randolf Davenport, filed in Case No. S95Y0140, is rendered moot.

Disbarred.


All the Justices concur.